 


110 HR 2721 IH: To amend title 10, United States Code, to require the Secretary of Veterans Affairs to develop, and the Secretary of Defense to distribute to members of the Armed Forces upon their discharge or release from active duty, information in a compact disk read-only memory format that lists and explains the health, education, and other benefits for which veterans are eligible under the laws administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2721 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2007 
Mr. Cardoza introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to require the Secretary of Veterans Affairs to develop, and the Secretary of Defense to distribute to members of the Armed Forces upon their discharge or release from active duty, information in a compact disk read-only memory format that lists and explains the health, education, and other benefits for which veterans are eligible under the laws administered by the Secretary of Veterans Affairs. 
 
 
1.Veterans health, education, and other benefits information in compact disk read-only memory format for members of the Armed Forces upon their discharge or release from active duty 
(a)Development and distribution of informationSection 1142 of title 10, United States Code, is amended— 
(1)in subsection (b)(17), by inserting before the period at the end the following: , including, once available, a copy of the compact disk developed by the Secretary of Veterans Affairs under subsection (d) and containing the information described in such subsection.; and 
(2)by adding at the end the following new subsection: 
 
(d)Compact disk of veterans health, education, and other benefits information
(1)The Secretary of Veterans Affairs shall develop and maintain, in a compact disk read-only memory format, certain information that the Secretary determines would be helpful to veterans. The information shall include the following: 
(A)A listing and explanation of all the benefits for which veterans may be eligible under the laws administered by the Secretary of Veterans Affairs. 
(B)A comprehensive explanation of how veterans may apply for such benefits, including procedures, requirements, and locations for submitting applications for such benefits. 
(C)A listing of all facilities of the Department of Veterans Affairs and contact information for such facilities. 
(2)The compact disk developed under this subsection shall be distributed to members of the Armed Forces pursuant to subsection (b) and, upon request, to family members of members of the Armed Forces. 
(e)Internet websiteThe Secretary of Veterans Affairs, the Secretary of Defense, and the head of any other relevant Government agency shall each maintain an Internet website on which information shall be made available at all times that clearly explains the benefits administered by that Secretary or agency head to which veterans are entitled and how veterans can secure those benefits. The website shall include information about how family members of veterans may request a compact disk pursuant to subsection (d)(2). . 
(b)DeadlineThe compact disk required by section 1142(d) of title 10, United States Code, as added by subsection (a), shall be developed and ready for distribution to members of the Armed Forces not later than one year after the date of the enactment of this Act. 
 
